EXHIBIT 10.1
Execution Version


SEVENTH AMENDING AGREEMENT
(First Insurance Funding of Canada Inc.)
This Seventh Amending Agreement made as of January 15, 2020.
B E T W E E N:
FIRST INSURANCE FUNDING OF CANADA INC.

(hereinafter referred to as the “Seller” or the “Servicer”)
- and -
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST,

(hereinafter referred to as the “Purchaser”)
RECITALS:
WHEREAS the parties hereto are parties to a receivables purchase agreement dated
as of December 16, 2014 (as amended by amending agreements dated December 15,
2015, September 9, 2016, December 15, 2017, June 29, 2018, February 15, 2019 and
May 27, 2019, the “RPA”);
AND WHEREAS the parties hereto have agreed to     further amend the RPA;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendments

(a)
The definition of “Commitment Maturity Date” in Section 1.1 of the RPA is
amended by deleting the reference to “December 15, 2020” in such definition and
replacing it with “December 15, 2021”.

(b)
The definition of “Delinquent Receivable” in Section 1.1 of the RPA is deleted
and replaced with the following:

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for a period of 61 or more days and 90 or fewer days
from the original due date for such payment.
(c)
The definition of “Facility Limit” in Section 1.1 of the RPA is amended by
deleting the reference to “$280,000,000” in such definition and replacing it
with “$320,000,000”.

(d)
Section 7.1(b)(ii) of the RPA is amending by deleting the reference to “0.40%”
in that section and replacing it with “0.50%.”



2.
Transition

The amendments provided for in this Seventh Amending Agreement shall take effect
such that the average of the Delinquency Ratios for three consecutive Reporting
Periods calculated as at the end of December 2019 for the purposes of Section
7.1(b)(ii) of the RPA (and at the end of each Reporting Period thereafter) shall
be calculated giving effect to the amendments provided for in this Seventh
Amending Agreement in respect of the calculations for all three Reporting
Periods included in such average notwithstanding that all or part of such
Reporting periods may precede the date of this this Seventh Amending agreement.
3.
General

(a)
This Seventh Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

(b)
This Seventh Amending Agreement shall be binding upon and enure to the benefit
of the parties hereto and their respective successors and permitted assigns.

(c)
This Seventh Amending Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.




IN WITNESS WHEREOF the parties have caused this Seventh Amending Agreement to be
executed by their respective duly authorized officers as of the date first above
written.
 
 
FIRST INSURANCE FUNDING OF CANADA INC. 


By:
/s/John Martin
 
Name: John Martin
 
Title: SVP Finance
 
 
By:
/s/Brian Day
 
Name: Brian Day
 
Title: SVP Credit & Operations



 
 
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST, by its
Financial Services Agent, ROYAL BANK OF CANADA


By:
/s/Nur Khan
 
Name: Nur Khan
 
Title: Authorized Signatory
 
 
By:
/s/Ian Benaiah
 
Name: Ian Benaiah
 
Title: Authorized Signatory







 